DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-7, 10-11 and 15-20 are objected to because of the following informalities:  
Regarding claim 1, the second occurrence of “a location fingerprint” in line 12 should be changed to “the” location fingerprint if it is the same fingerprint, and it is unclear whether the terms “the plurality of WLAN access points”, “the plurality of address-identified access points” and “the access points” are referring to the same or different points.  

Regarding claims 10, 11 and 17, the term “RRSI” should be changed to “RSSI”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0157957 (hereinafter Pitchers).
Regarding claim 1, Pitchers discloses a method of creating a profile of a room via a plurality of wireless local area network (WLAN) access points, comprising: determining, via a processor executing code instructions of an information handling system, a location fingerprint of a plurality of location data points of an information handling system relative to a plurality of address-identified access points (FIG. 5: details combined topology, as location fingerprint of plurality of points, of nodes, as access points); detecting a received signal strength indicator (RSSI) between the location data points of the information handling system and the access points and a (FIG. 3; FIG. 4: details locations derived from ToF information and RSSI information); and comparing the RSSI to a time of flight (TOF) signal between the location data points and the plurality of address-identified access points to: establish a location fingerprint for the location data points (FIG. 6; [0042] details central controlling node that generated network topology, as location fingerprint, of location of nodes, as location data points); and detect a reduction in power related to the RSSI passing through a barrier via a network interface device of the information handling system with at least one identified access point to define a barrier location ([0032][0034][0036]: details signal strength reduced by the effect of walls causing reported range to be greater than the true figure; use range readings from both RSSI and ToF measurements and then compare the results.  Where there is a wall between a particular pair of nodes (e.g. nodes 4 and 5, or nodes 5 and 6), there will be a mismatch in the reported RSSI range and the ToF range indicating that the signal has passed through an object such as a wall or building partition).
 
Regarding claim 2, Pitchers discloses maintaining, within each of the location data points, data descriptive of each of the plurality of WLAN access points those location data points may communicatively couple to, the data comprising: the (RSSI); the TOF signal; or a media access control (MAC) address associated with each address-identified access point (FIG. 6; [0042] details maps according to ToF and RSSI ranging stored in memory).

Regarding claim 3, Pitchers discloses wherein the address-identified access points include specific addresses uniquely identifying access points within a wireless range of the information handling system ([0028] details information can be compiled with the device’s unique identity e.g. IEEE address or network local address).  

Regarding claim 5, Pitchers discloses comprising clustering the determined location fingerprint of the plurality of location data points to define, using the comparisons between the individual RSSI and TOF signals at the location data points of the information handling system and the plurality of WLAN access points, the barriers of a room the plurality of location data points reside within (FIG. 6; [0042] details comparator module compares the node groupings as indicated by the maps to location positions of walls or partitions). 

Regarding claim 6, Pitchers discloses comprising: clustering, using an unsupervised clustering process, the plurality of location data points to define, using the comparisons between the individual RSSI and TOF signals at the location data points of the information handling system and the plurality of WLAN access points; and defining physical barriers around the location data points and WLAN access points (FIG. 6; [0042] details comparator module compares the node groupings as indicated by the ToF and RSSI maps to location positions of walls or partitions). 

([0025] details ToF ranging encompass the technique of ‘time difference of arrival’ TDOA ranging, as sends request and receives measurement).
  
Regarding claim 8, Pitchers discloses a system for profiling rooms within a building, comprising: an information handling system communicatively coupled to a plurality of wireless local area network (WLAN) access points (FIG. 6; [0042] details controlling node coupled to other nodes); a time-of-flight (TOF) module to send a time measurement request to each of the plurality of WLAN access points to receive TOF data at the information handling system (FIG. 3: details locations derived from ToF information); a received signal strength indicator (RSSI) module to determine a signal strength of a communication link between the information handling system and each of the WLAN access points (FIG. 4: details locations derived from RSSI information); and a comparison module to compare the RSSI and TOF data between the information handling system and each of the plurality of WLAN access points to detect a reduction in power related to the RSSI passing through a barrier and create a location fingerprint related to a location data point associated with the information handling system (FIG. 6; [0032][0034][0036]: details compare module; signal strength reduced by the effect of walls causing reported range to be greater than the true figure; use range readings from both RSSI and ToF measurements and then compare the results.  Where there is a wall between a particular pair of nodes (e.g. nodes 4 and 5, or nodes 5 and 6), there will be a mismatch in the reported RSSI range and the ToF range indicating that the signal has passed through an object such as a wall or building partition). 

Regarding claim 9, Pitchers discloses the information handling system comprises a data storage device that maintains data comprising: the received signal strength indicator (RSSI); the TOF signal; or a media access control (MAC) address associated with each WLAN access point (FIG. 6; [0042] details maps according to ToF and RSSI ranging stored in memory).  

Regarding claim 12, Pitchers discloses comprising a clustering module to cluster location data points associated with the information handling system over time to define, using the comparisons between the RSSI and TOF data, the barriers of a room the information handling system resides within (FIG. 6; [0042] details comparator module compares the node groupings as indicated by the maps to location positions of walls or partitions).  

Regarding claim 13, Pitchers discloses comprising a clustering module to: cluster, using an unsupervised clustering process, determined location fingerprints associated with the information handling system using the comparisons between the individual RSSI and TOF signals between the individual location data points and the (FIG. 6; [0042] details comparator module compares the node groupings as indicated by the ToF and RSSI maps to location positions of walls or partitions).  

Regarding claim 14, Pitchers discloses wherein the TOF module, for the information handling system and each of the plurality of WLAN access point pairing: sends a request for time measurement from a first information handling system to a first WLAN access point; and receives a time measurement from the first WLAN access point at the first data point ([0025] details ToF ranging encompass the technique of ‘time difference of arrival’ TDOA ranging, as sends request and receives measurement).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pitchers in view of US 2019/0149994 (hereinafter Van Antwerp).

Van Antwerp teaches the comparison module compares the RSSI to a TOF signal between the information handling system and the plurality of WLAN access points by determining whether the reduction in power of the RRSI exceeds a threshold value, wherein the threshold value is between 6 and 10 decibels (dB) ([0068] details RSSI measurements not exceed a threshold variance; threshold variance can be set at any suitable value, for example, +/- 7dB).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pitchers to incorporate the teachings of Van Antwerp and include the comparison module compares the RSSI to a TOF signal between the information handling system and the plurality of WLAN access points by determining whether the reduction in power of the RRSI exceeds a threshold value, wherein the threshold value is between 6 and 10 decibels (dB) of Van Antwerp with Pitchers. Doing so would detect compromised access points (Van Antwerp, at paragraph [0048]). 

Claims 4, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchers in view of US 2020/0162980 (hereinafter Kalkunte).

However, Kalkunte teaches iteratively determining location fingerprints of the information handling system as the physical location of the information handling system changes ([0122]-[0123] details iteratively change beam sectors to alter the beam patterns, as location fingerprints; signal condition have changed, as location changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pitchers to incorporate the teachings of Kalkunte and include iteratively determining location fingerprints of the information handling system as the physical location of the information handling system changes of Kalkunte with Pitchers. Doing so would provide high bandwidth or data rate in view of various environmental conditions or obstacles (Kalkunte, at paragraph [0032]). 

Regarding claim 11, Pitchers does not explicitly teach wherein the comparison module iteratively compares the RRSI to the TOF signal between the information handling system and the plurality of WLAN access points as the location of the information handling system changes. 
However, Kalkunte teaches the comparison module iteratively compares the RRSI to the TOF signal between the information handling system and the plurality of WLAN access points as the location of the information handling system changes ([0090] [0122] details iteratively compare signal strength value; signal condition have changed, as location changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pitchers to incorporate the teachings of Kalkunte and include the comparison module iteratively compares the RRSI to the TOF signal between the information handling system and the plurality of WLAN access points as the location of the information handling system changes of Kalkunte with the comparison module of Pitchers. Doing so would provide high bandwidth or data rate in view of various environmental conditions or obstacles (Kalkunte, at paragraph [0032]). 

Regarding claim 15, Pitcher teaches A method of defining an architectural space into identifiable rooms having barriers, comprising: with a networked device, communicatively coupling the networked device to a plurality of WLAN access points (FIG. 6; [0042] details controlling node coupled to other nodes): determining a time-of-flight (TOF) value indicating a distance from the networked device to each of the access points to determine a location of the networked device (FIG. 3: details locations derived from ToF information); detecting a received signal strength indicator (RSSI) during communication with each of the plurality of WLAN access points (FIG. 4: details locations derived from RSSI information); creating comparison data descriptive of the RSSI relative to each TOF value to determine a decrease in power of the RSSI versus the TOF value (FIG. 6; [0032][0034][0036]: details compare module; signal strength reduced by the effect of walls causing reported range to be greater than the true figure; use range readings from both RSSI and ToF measurements and then compare the results.  Where there is a wall between a particular pair of nodes (e.g. nodes 4 and 5, or nodes 5 and 6), there will be a mismatch in the reported RSSI range and the ToF range indicating that the signal has passed through an object such as a wall or building partition); creating location fingerprints descriptive of a location of the networked device relative to the access points (FIG. 5: details combined topology, as location fingerprint descriptive of location of device, of nodes, as access points); and clustering the location fingerprints to correlate decreases in power of the RSSI relative to the TOF values and to determine barriers around the networked device (FIG. 6; [0032]-[0036], [0042] details comparator module compares the node groupings as indicated by the ToF and RSSI maps to location positions of walls or partitions; signal strength reduced by the effect of walls causing reported range to be greater than the true figure). 
Pitchers does not explicitly teach iteratively.
However, Kalkunte teaches the iteratively ([0090] details iteratively compare).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pitchers to incorporate the teachings of Kalkunte and include performing steps iteratively of Kalkunte with Pitchers. Doing so would provide high bandwidth or data rate in view of various environmental conditions or obstacles (Kalkunte, at paragraph [0032]). 

(FIG. 6; [0042] details comparator module compares the node groupings as indicated by the maps to location positions of walls or partitions). 

Regarding claim 18, Pitchers teaches with a settings module: receiving input descriptive of a number of settings associated with the networked device; and based on a determination that the networked device is within an identifiable room, initiating the number of settings ([0040]-[0048] details for example assignment algorithm to group luminaries according to room they are located and assign correct switch and all such remotely controllable electronic devices installed in a building).  

Regarding claim 19, Pitchers teaches comprising determining the location of the WLAN access points based on a triangulation process (FIG. 1; [0006] details triangulation principles). 

Regarding claim 20, Pitchers teaches wherein data associated with the location fingerprint of the networked device is propagated through the WLAN access points ([0014] details time of flight values, as data associated with location fingerprint, is received from plurality of nodes, as propagated through WLAN access points).

17 is rejected under 35 U.S.C. 103 as being unpatentable over Pitchers in view of Kalkunte as applied to claim 15 above, further in view of Van Antwerp.
Regarding claim 17, Pitchers does not explicitly teach wherein determining the decrease in power of the RSSI versus the TOF value comprises determining whether the decrease in power of the RRSI exceeds a threshold value, wherein the threshold value is between 6 and 10 decibels (dB).  
However, Van Antwerp teaches determining the decrease in power of the RSSI versus the TOF value comprises determining whether the decrease in power of the RRSI exceeds a threshold value, wherein the threshold value is between 6 and 10 decibels (dB) ([0068] details RSSI measurements not exceed a threshold variance; threshold variance can be set at any suitable value, for example, +/- 7dB).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pitchers to incorporate the teachings of Van Antwerp and include determining the decrease in power of the RSSI versus the TOF value comprises determining whether the decrease in power of the RRSI exceeds a threshold value, wherein the threshold value is between 6 and 10 decibels (dB) of Van Antwerp with Pitchers. Doing so would detect compromised access points (Van Antwerp, at paragraph [0048]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wan (US 9,781,575) details autonomous semantic labeling of physical location.
Ewing (US 9,619,989) details asset tracking.
Bird (US 2007/0052534) details indicating location of objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.K./           Patent Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415